Exhibit 10.6
 
ESCROW AGREEMENT
 
This Escrow Agreement (“Agreement”) is made as of August 3, 2012 by and among
Capstone Therapeutics Corp., a Delaware corporation (“Capstone”), LipimetiX
Development, LLC, a Delaware limited liability company (the “Company”), each
individually a “Party,” and collectively the “Parties,” and Wells Fargo Bank,
National Association, a national banking association, as Escrow Agent (the
“Escrow Agent”).


RECITALS
 
WHEREAS, Capstone and LipimetiX, LLC, a Delaware limited liability company
(“LipimetiX”) have formed the Company to develop a family of Apo E Mimetic
molecules, including AEM-28 and AEM-18 and their analogs (collectively,
“AEM-28”) for the treatment of homozygous familial hypercholesterolemia and
severe refractory hypercholesterolemia.


WHEREAS, in connection with the foregoing, Capstone, the Company and LipimetiX
and its members are entering into a Contribution Agreement of even date herewith
(the “Contribution Agreement”), under the terms of which, LipimetiX and Capstone
are making certain contributions to the Company in exchange for their respective
membership interests in the Company.


WHEREAS, the total amount of Capstone's contribution to the Company under the
Contribution Agreement is $6,000,000, of which $3,300,000 shall be paid directly
to the Company as of the date hereof, and $2,700,000 shall be placed into escrow
to be disbursed pursuant to the terms of this Agreement.


WHEREAS, the Company and Capstone desire to establish an escrow account with the
Escrow Agent in accordance with the terms and conditions of this Agreement, and
the Escrow Agent is willing to act as escrow agent in accordance with the terms
and conditions of this Agreement.


AGREEMENT
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound, the parties
hereto, for themselves, their successors and assigns, hereby agree as follows:
 
1. Definitions.  Capitalized terms used and not otherwise defined herein shall
have the meanings ascribed to them in the Contribution Agreement.  The following
terms shall have the following meanings when used herein:
 
“Escrow Funds” means the funds deposited with Escrow Agent pursuant to Section 3
of this Agreement, together with any interest and other income thereon.
 
“IND” means an Investigational New Drug Application filed with the U.S. Food and
Drug Administration to begin clinical trials of a new drug.
 
 
 

--------------------------------------------------------------------------------

 
“Joint Written Direction” means a written direction executed by the Company and
Capstone to take or refrain from taking an action pursuant to this Agreement.
 
“LLC Agreement” means the Limited Liability Company Operating Agreement of the
Company, dated as of August 3, 2012, as it may be amended from time to time.
 
2. Appointment of and Acceptance by Escrow Agent.  The Company and Capstone
hereby appoint Escrow Agent to serve as escrow agent hereunder.  Escrow Agent
hereby accepts such appointment and, upon receipt by wire transfer of the Escrow
Funds in accordance with Section 3 below, agrees to hold, invest and disburse
the Escrow Funds in accordance with this Agreement.
 
3. Deposit of Escrow Funds.  Simultaneously with the execution and delivery of
this Agreement, Capstone will transfer to Escrow Agent the Escrow Funds in the
amount of Two Million Seven Hundred Thousand Dollars ($2,700,000), by wire
transfer of immediately available funds, to the account (“Accounts”) of Escrow
Agent set forth below:
 
Financial Institution:
Wells Fargo Bank, N.A.
420 Montgomery St
San Francisco, Ca 94163
ABA Routing Number:
121000248
Account Number:
0001038377
Account Name:
Corp Trust Clearing
For Further Credit to:
SEI# 48138700, Capstone Therapeutics/LipimetiX Devel -Escrow Acct
Attn:
Kheang Tan, (213) 614-4117



4. Disbursements of Escrow Funds.  Escrow Agent shall disburse the Escrow Funds
as follows:
 
a. Upon receipt of written notice from the Company executed by an authorized
representative of the Company, as listed on Exhibit B-2 hereto, to Escrow Agent
and Capstone of an allowance by the FDA of an IND for AEM-28 which will allow
the Company to pursue human clinical trials for the treatment of severe
refractory hypercholesterolemia, which notice directs Escrow Agent to disburse
the Escrow Funds, Escrow Agent shall disburse the Escrow Funds to the Company in
their entirety following receipt of such notice.
 
b. Upon receipt of a Joint Written Direction directing Escrow Agent to disburse
all or a part of the Escrow Funds to the Company, the Escrow Agent shall
disburse to the Company that portion of the Escrow Funds that Escrow Agent is
directed to disburse under such Joint Written Direction.
 
c. Upon receipt of a Joint Written Direction directing Escrow Agent to disburse
all or part of the Escrow Funds to Capstone, the Escrow Agent shall disburse to
Capstone that portion of the Escrow Funds that Escrow Agent is directed to
disburse under such Joint Written Direction.
 
 
2

--------------------------------------------------------------------------------

 
d.  Upon receipt of written notice from either the Company or Capstone of the
occurrence of any event of dissolution, as listed in Section 9.01 of the LLC
Agreement, which notice directs Escrow Agent to disburse the Escrow Funds to
Capstone, the Escrow Agent shall disburse the Escrow Funds in their entirety to
Capstone on the (11th) eleventh day following receipt of such notice; provided
that neither Capstone (if the notice of dissolution was given by the Company)
nor the Company (if the notice of dissolution was given by Capstone) delivers a
written objection to the Company and the Escrow Agent of such disbursement (a
"Dispute Notice") within 10 calendar days following receipt of such written
notice; in which case Escrow Agent shall adhere to Section 5 of this Agreement.
 
5. Dispute Resolution.  If Escrow Agent receives a timely Dispute Notice, Escrow
Agent shall not disburse any portion of the Escrow Funds that is the subject of
the Dispute Notice until Escrow Agent receives either (i) a Joint Written
Direction authorizing the release of the portion of the Escrow Funds that is
agreed upon as the amount disbursable in respect of the Dispute Notice or (ii) a
final and non-appealable order of any court of competent jurisdiction or a final
non-appealable arbitration decision directing the release of the portion of the
Escrow Funds that is determined to be the amount disbursable in respect of the
Dispute Notice.
 
6. Investment of Funds.
 
a. As directed in writing by Capstone, Escrow Agent shall invest or reinvest the
Escrow Funds, without distinction between principal and income, in short-term
obligations of the U.S. government or in certificates of deposit issued by a
bank or trust company having combined capital and surplus of at least $1.0
billion, or in short-term money market instruments, or in such other manner as
the parties hereto may agree.  In the absence of written instruction from
Capstone, the Escrow Agent is authorized and directed to deposit, transfer, hold
and invest the Escrow Funds and any investment income thereon as set forth in
Exhibit A hereto, or as set forth in any subsequent written instruction signed
by Capstone.  The Parties acknowledge that they have received, reviewed and
understand Agency and Custody Account Direction for Cash Balances attached
hereto as Exhibit A.  Each of the foregoing investments shall be made in the
name of Escrow Agent.
 
b. Notwithstanding anything to the contrary contained herein, Escrow Agent may,
without notice to the Company and Capstone, sell or liquidate any of the
foregoing investments at any time if the proceeds thereof are required for any
disbursement of Escrow Funds permitted or required hereunder.  All investment
earnings shall become part of the Escrow Funds and investment losses shall be
charged against the Escrow Funds.  Escrow Agent shall not be liable or
responsible for loss in the value of any investment made in compliance with this
Agreement, or for any loss, cost or penalty resulting from any sale or
liquidation of the Escrow Funds.  It is hereby acknowledged that Escrow Agent
shall not be required to maximize the investment return on the Escrow Funds
during the term of this Agreement.  The Parties acknowledge that the Escrow
Agent is not providing investment supervision, recommendations, or advice.
 
 
3

--------------------------------------------------------------------------------

 
7. Resignation of Escrow Agent.  Escrow Agent may resign and be discharged from
the performance of its duties hereunder at any time by giving thirty (30) days’
prior written notice to the Company and Capstone specifying a date when such
resignation shall take effect.  Upon any such notice of resignation, the Company
and Capstone jointly shall appoint a successor Escrow Agent hereunder prior to
the effective date of such resignation.  The retiring Escrow Agent shall
transmit all records pertaining to the Escrow Funds and shall pay all Escrow
Funds to the successor Escrow Agent, after making copies of such records as the
retiring Escrow Agent deems advisable and after deduction and payment to the
retiring Escrow Agent of all fees and expenses payable to, incurred by, or
expected to be incurred by the retiring Escrow Agent in connection with the
performance of its duties and the exercise of its rights hereunder.  After any
retiring Escrow Agent’s resignation, the provisions of this Agreement shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Escrow Agent under this Agreement.  Any corporation or association into
which Escrow Agent may be merged or converted or with which it may be
consolidated, or any corporation or association to which all or substantially
all of the escrow business of Escrow Agent’s corporate trust line of business
may be transferred, shall be Escrow Agent under this Agreement without further
act.
 
8. Liability of Escrow Agent.  Escrow Agent undertakes to perform only such
duties as are expressly set forth herein and no duties shall be implied.  Escrow
Agent shall have no liability under and no duty to inquire as to the provisions
of any agreement other than this Agreement.  Escrow Agent shall not be liable
for any action taken or omitted by it in good faith except to the extent that a
court of competent jurisdiction determines that Escrow Agent’s gross negligence
or willful misconduct was the primary cause of any loss to the Company or
Capstone.  Escrow Agent shall have no implied duties or obligations and shall
not be charged with knowledge or notice of any fact or circumstance not
specifically set forth herein.  Escrow Agent may rely upon any notice,
instruction, request or other instrument, not only as to its due execution,
validity and effectiveness, but also as to the truth and accuracy of any
information contained therein, which Escrow Agent shall believe to be genuine
and to have been signed or presented by the person or parties purporting to sign
the same.  In no event shall Escrow Agent be liable for incidental, indirect,
special, consequential or punitive damages (including, but not limited to lost
profits), even if Escrow Agent has been advised of the likelihood of such loss
or damage and regardless of the form of action.
 
9. The Escrow Agent shall not be liable for any action taken or not taken by it
in accordance with the direction or consent of the Parties or their respective
agents, representatives, successors, or assigns.  The Escrow Agent shall not be
liable for acting or refraining from acting upon any notice, request, consent,
direction, requisition, certificate, order, affidavit, letter, or other paper or
document believed by it to be genuine and correct and to have been signed or
sent by the proper person or persons, without further inquiry into the person’s
or persons’ authority.  Concurrent with the execution of this Agreement, the
Parties shall deliver to the Escrow Agent authorized signers’ forms in the form
of Exhibit B-1 and Exhibit B-2 to this Agreement.
 
10. Indemnification of Escrow Agent.  From and at all times after the date of
this Agreement, the Company and Capstone, jointly and severally, shall, to the
fullest extent permitted by law, defend, indemnify and hold harmless Escrow
Agent and each director, officer, employee, attorney, agent and affiliate of
Escrow Agent (collectively, the “Indemnified Parties”) against any and all
actions, claims (whether or not valid), losses, damages, liabilities, costs and
expenses of any kind or nature whatsoever (including without limitation
reasonable attorneys’ fees, costs and expenses) incurred by or asserted against
any of the Indemnified Parties from and after the date hereof, as a result of or
arising from or in any way relating to any claim, demand, suit, action or
proceeding (including any inquiry or investigation) by any person arising from
or in connection with the negotiation, preparation, execution, performance or
failure of performance of this Agreement or any transactions contemplated
herein; provided, however, that no Indemnified Party shall have the right to be
indemnified hereunder for any liability resulting solely from the gross
negligence or willful misconduct of such Indemnified Party.  Each Indemnified
Party shall, in its sole discretion, have the right to select and employ
separate counsel with respect to any action or claim brought or asserted against
it.  The obligations of the Company and Capstone under this Section 10 shall
survive any termination of this Agreement and the resignation or removal of
Escrow Agent.
 
 
4

--------------------------------------------------------------------------------

 
11. Disagreements.  If any conflict, disagreement or dispute arises between,
among, or involving any of the parties hereto concerning the meaning or validity
of any provision hereunder or concerning any other matter relating to this
Escrow Agreement, other than as provided in Section 5, or the Escrow Agent is in
doubt as to the action to be taken hereunder, the Escrow Agent may, at its
option, retain the Escrow Funds until the Escrow Agent (i) receives a final
non-appealable order of a court of competent jurisdiction or a final
non-appealable arbitration decision directing delivery of the Escrow Funds, (ii)
receives a written agreement executed by each of the parties involved in such
disagreement or dispute directing delivery of the Escrow Funds, or (iii) files
an interpleader action in any court of competent jurisdiction, and upon the
filing thereof, the Escrow Agent shall be relieved of all liability as to the
Escrow Funds and shall be entitled to recover attorneys’ fees, expenses and
other costs incurred in commencing and maintaining any such interpleader action.
The Escrow Agent shall be entitled to act on any such agreement, court order, or
arbitration decision without further question, inquiry, or consent.
 
12. Force Majeure.  The Escrow Agent shall not be responsible or liable for any
failure or delay in the performance of its obligation under this Escrow
Agreement arising out of or caused, directly or indirectly, by circumstances
beyond its reasonable control, including, without limitation, acts of God;
earthquakes; fire; flood; wars; acts of terrorism; civil or military
disturbances; sabotage; epidemic; riots; interruptions, loss or malfunctions of
utilities, computer (hardware or software) or communications services;
accidents; labor disputes; acts of civil or military authority or governmental
action; it being understood that the Escrow Agent shall use commercially
reasonable efforts which are consistent with accepted practices in the banking
industry to resume performance as soon as reasonably practicable under the
circumstances.
 
13. Fees and Expenses of Escrow Agent.  Capstone shall compensate Escrow Agent
for its services hereunder as stated in the fee schedule attached hereto as
Exhibit C.  In addition, Capstone shall reimburse Escrow Agent for all of its
reasonable out-of-pocket expenses, including reasonable attorneys’ fees, travel
expenses, telephone and facsimile transmission costs, postage (including express
mail and overnight delivery charges), copying charges and the like.  All of the
compensation and reimbursement obligations set forth in this Section 13 shall be
payable by Capstone upon demand by Escrow Agent.  The Escrow Agent shall have,
and is hereby granted, a prior lien upon the Escrow Funds with respect to its
unpaid fees, non-reimbursed expenses and unsatisfied indemnification rights,
superior to the interests of any other persons or entities and is hereby granted
the right to set off and deduct any unpaid fees, non-reimbursed expenses and
unsatisfied indemnification rights from the Escrow Funds.  The obligations of
Capstone under this Section 13 shall survive any termination of this Agreement
and the resignation or removal of Escrow Agent.
 
 
5

--------------------------------------------------------------------------------

 
14. Tax Reporting and Withholding.
 
a. The parties agree that, for tax reporting purposes, the interest and other
income earned from the investment of Escrow Funds shall be treated as realized
by the Company for tax purposes.  Escrow Agent shall be entitled to deduct and
withhold from any earnings described in this Section 14 such amounts as are
required by applicable law and file with the appropriate tax authorities the
applicable information returns with respect thereto.
 
b. Prior to closing, the Parties shall provide the Escrow Agent with certified
tax identification numbers by furnishing appropriate forms W-9 or W-8 and such
other forms and documents that the Escrow Agent may request.   The Parties
understand that if such tax reporting documentation is not provided and
certified to the Escrow Agent, the Escrow Agent may be required by the Internal
Revenue Code of 1986, as amended, and the regulations promulgated thereunder, to
withhold a portion of any interest or other income earned on the investment of
the Escrow Funds.
 
c. To the extent that the Escrow Agent becomes liable for the payment of any
taxes in respect of income derived from the investment of the Escrow Funds, the
Escrow Agent shall satisfy such liability to the extent possible from the Escrow
Funds.  The Parties, jointly and severally, shall indemnify, defend and hold the
Escrow Agent harmless from and against any tax, late payment, interest, penalty
or other cost or expense that may be assessed against the Escrow Agent on or
with respect to the Escrow Funds and the investment thereof unless such tax,
late payment, interest, penalty or other expense was directly caused by the
gross negligence or willful misconduct of the Escrow Agent.  The indemnification
provided by this Section 14(c) is in addition to the indemnification provided in
Section 10 and shall survive the resignation or removal of the Escrow Agent and
the termination of this Escrow Agreement.
 
15. Consent to Jurisdiction and Venue.  In the event that any party hereto
commences a lawsuit or other proceeding relating to or arising from this Escrow
Agreement, the parties hereto agree that a U.S. District Court in Arizona shall
have the sole and exclusive jurisdiction.  If such court lacks federal subject
matter jurisdiction, the parties agree that the state courts of the state of
Arizona shall have sole and exclusive jurisdiction.  Any of these courts shall
be proper venue for any such lawsuit or judicial proceeding and the parties
hereto waive any objection to such venue.  The parties hereto consent to and
agree to submit to the jurisdiction of any of the courts specified herein and
agree to accept service of process to vest personal jurisdiction over them in
any of these courts.
 
16. Notice.  Any notices, statements, affidavits or other communications
required or permitted hereunder shall be in writing and shall be deemed given,
filed, delivered and received: (a) when delivered, if delivered personally, (b)
three (3) days after mailing, if mailed by registered or certified mail, return
receipt requested and postage prepaid, (c) on the next business day after
delivery to a private courier service with overnight delivery requested, if
delivered to such a private courier service providing documented overnight
service, or (d) on the date received if transmitted by facsimile with
confirmation back prior to 5:00 p.m. Arizona Time (and confirmation back on the
next business day if transmitted after 5:00 p.m. Arizona Time), in each case
addressed as follows:
 
 
6

--------------------------------------------------------------------------------

 
(a)
If to Escrow Agent:
 
Wells Fargo Bank, N.A.
Corporate, Municipal and Escrow Solutions
MAC: 2818-176
Los Angeles, CA 90017
Attention:                      Kheang Tan
Facsimile:                      (213) 614-3306
Phone:                           (213) 614-4117
 
(b)
If to the Company:
 
LipimetiX Development, LLC
50 Lands End Lane
Sudbury, MA 01776
Attention: Dennis I. Goldberg, Ph.D.
Facsimile: 978-443-2364
Phone: 978-261-5467                                           
 
 
With copies to:
 
Capstone Therapeutics Corp.
1275 West Washington Street
Tempe, Arizona 85281
Attention: John M. Holliman, III,
Executive Chairman
Facsimile: 480-907-1113
Phone:  602-286-5414
 
(c)
If to Capstone:
 
Capstone Therapeutics Corp.
1275 West Washington Street
Tempe, Arizona 85281
Attention: John M. Holliman, III,
Executive Chairman
Facsimile:  480-907-1113
Phone:  602-286-5414
 

 
 
7

--------------------------------------------------------------------------------

 

 
With a copy to:
 
Quarles & Brady LLP
2 North Central Avenue
Phoenix, Arizona 85004
Attention:  Steven P. Emerick, Esq.
Facsimile:  602-417-2980
Phone:  602-230-5517
 
   

or to such other address as the recipient party has specified by prior written
notice to the sending party (which change of address notice will be deemed to
have been given, delivered and received upon actual receipt thereof by the
recipient party).  Copies of each notice hereunder shall be delivered to each
party hereto.  In the event that any action or performance shall be due
hereunder on a Saturday, Sunday or any legal holiday observed in Phoenix,
Arizona, the time for such action or performance shall be extended until the end
of the next business day.
 
17. Amendment or Waiver.  This Agreement may be changed, waived, discharged or
terminated only by a writing signed by the Company, Capstone and Escrow
Agent.  No delay or omission by any party in exercising any right with respect
hereto shall operate as a waiver.  A waiver on any one occasion shall not be
construed as a bar to, or waiver of, any right or remedy on any future occasion.
 
18. Severability.  To the extent any provision of this Agreement is prohibited
by or invalid under applicable law, such provision shall be ineffective to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement.
 
19. Governing Law.  This Agreement shall be governed as to its validity,
interpretation and effect by the laws of the state of Arizona without giving
effect to any choice or conflict of law provision or rule that would cause the
application of the laws of any other jurisdiction.
 
20. Entire Agreement.  This Agreement constitutes the entire agreement between
the Parties relating to the holding, investment and disbursement of the Escrow
Funds and sets forth in their entirety the obligations and duties of Escrow
Agent with respect to the Escrow Funds.
 
21. Binding Effect.  All of the terms of this Agreement, as amended from time to
time, shall be binding upon, inure to the benefit of and be enforceable by the
respective successors and assigns of the Company, Capstone and Escrow Agent.
 
22. Execution in Counterparts.  This Agreement and any Joint Written Direction
may be executed in two or more counterparts, which when so executed shall
constitute one and the same agreement or direction.
 
 
8

--------------------------------------------------------------------------------

 
23. Termination.  Upon the the disbursement of all Escrow Funds, including any
accrued earnings, pursuant to this Agreement under Section 4, this Agreement
shall terminate, Escrow Agent shall be released from its obligations hereunder
and Escrow Agent shall have no further liability with respect to the Escrow
Funds or this Agreement.
 
[The remainder of this page was intentionally left blank.]
 


 
 
9

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed this Escrow Agreement as of
the day and year first above written.
 

 
ESCROW AGENT:
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
 
By: __________________________
Name: Kheang Tan
Title:   Assistant Vice President
 
 
 
LIPIMETIX DEVELOPMENT, LLC
 
 
By: __________________________
Name: Dennis I. Goldberg
Title:   Manager
 
 
CAPSTONE THERAPEUTICS CORP.
 
 
By: __________________________
Name: John M. Holliman, III
Title:   Executive Chairman
 

 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A


Agency and Custody Account Direction
For Cash Balances
Wells Fargo Money Market Deposit Accounts


Direction to use the following Wells Fargo Money Market Deposit Accounts for
Cash Balances for the escrow account or accounts (the “Account”) established
under the Escrow Agreement to which this Exhibit A is attached.


You are hereby directed to deposit, as indicated below, or as I shall direct
further in writing from time to time, all cash in the Account in the following
money market deposit account of Wells Fargo Bank, National Association:




Wells Fargo Money Market Deposit Account (MMDA)




I understand that amounts on deposit in the MMDA are insured, subject to the
applicable rules and regulations of the Federal Deposit Insurance Corporation
(FDIC), in the basic FDIC insurance amount of $250,000 per depositor, per
insured bank. This includes principal and accrued interest up to a total of
$250,000.


I acknowledge that I have full power to direct investments of the Account.


I understand that I may change this direction at any time and that it shall
continue in effect until revoked or modified by me by written notice to you.


The Parties acknowledges that they have received, reviewed and understand Agency
and Custody Account Direction for Cash Balances




CAPSTONE THERAPEUTICS CORP.


By:           ____________________

Name:      John M. Holliman

Title:        Executive Chairman


 
 

--------------------------------------------------------------------------------

 
EXHIBIT B-1


Certificate as to Authorized Signatures




The specimen signatures shown below are the specimen signatures of the
individuals who have been designated as authorized representatives of Capstone
Therapeutics Corp. (“Capstone”) and are authorized to initiate and approve
transactions of all types for the escrow account or accounts established under
the Escrow Agreement to which this Exhibit B-1 is attached, on behalf of
Capstone.


Dated:                      the date of this Escrow Agreement,


or as of:  ___________________
 


Name / Title
 
Specimen Signature
John M. Holliman, III / Executive Chairman
   
Les M. Taeger / Senior Vice President and
                              Chief Financial Officer
                     
Escrow Agent shall be authorized to contact the named person(s) below for
purposes of verifying/authenticating disbursements and/or payment information:
                             



 
 

--------------------------------------------------------------------------------

 
EXHIBIT B-2


Certificate as to Authorized Signatures




The specimen signatures shown below are the specimen signatures of the
individuals who have been designated as authorized representatives of LipimetiX
Development, LLC (“Company”) and are authorized to initiate and approve
transactions of all types for the escrow account or accounts established under
the Escrow Agreement to which this Exhibit B-2 is attached, on behalf of
Company.


Dated:                      the date of this Escrow Agreement,


or as of:  ___________________
 


Name / Title
 
Specimen Signature
John M. Holliman, III / Manager
   
Randy Steer / Manager
   
Dennis I. Goldberg / Manager
   
Philip M. Friden / Manager
   
Eric Morrell / Manager
   
Escrow Agent shall be authorized to contact the named person(s) below for
purposes of verifying/authenticating disbursements and/or payment information:
                             



 
 

--------------------------------------------------------------------------------

 
EXHIBIT C


FEES OF ESCROW AGENT
JULY 31, 2012


FEE PROPOSAL FOR ESCROW AGENT SERVICES


Capstone Therapeutics Corp – LipimetiX Development, LLC – Escrow Account


Acceptance fee:
  $ 500.00  



Initial Fees as they relate to Wells Fargo Bank acting in the capacity of Escrow
Agent – includes examination of the Escrow Agreement; acceptance of the Escrow
appointment; setting up of Escrow Account(s) and accounting records; and
coordination of receipt of funds for deposit to the Escrow Account.


Escrow agent annual administration fee:
  $ 2,500.00  

 
For ordinary administration services by Escrow Agent – includes daily routine
account management; which may include maintenance of accounts on various
systems, custody and securities servicing,  monitoring claim notices pursuant to
the agreement; disbursement of the funds in accordance with the agreement; and
mailing of trust account statements to all applicable parties.  This fee is
Payable in advance, and will not be prorated in case of early termination.
 
Assumptions:
 



·  
Number of Escrow Accounts to be established:  One (1)

·  
Number of Deposits to Escrow Account:  Not more than Two (2)

·  
Number of Withdrawals from Escrow Fund:  Not more than Six (6)

·  
Term of Escrow: Indefinite

·  
This fee schedule assumes that balances in the escrow account will be held
uninvested, invested in money market funds or a depository account that Wells
Fargo has a relationship with

·  
All funds will be received from or distributed to a domestic or an approved
foreign entity

·  
If the account(s) does not open within three (3) months of the date shown above,
this proposal will be deemed null and void



Out-of-pocket expenses
At cost



We only charge for out-of-pocket expenses in response to specific tasks assigned
by the client.  Therefore, we cannot anticipate what specific out-of-pocket
items will be needed or what corresponding expenses will be incurred. These
extraordinary services may include, but are not limited to: proxy
dissemination/tabulation, customized reporting and/or procedures, required
1099-/1042 tax reporting, electronic account access, etc.  Counsel, accountants,
special agents and others will be charged at the actual amount of fees and
expenses billed.  There are no charges for indirect out-of- pocket expenses.


 
 

--------------------------------------------------------------------------------

 
This fee schedule is based upon the assumptions listed above which pertain to
the responsibilities and risks involved in Wells Fargo undertaking the role of
Escrow Agent.  These assumptions are based on information provided to us as of
the date of this fee schedule.  Our fee schedule is subject to review and
acceptance of the final documents.  Should any of the assumptions, duties or
responsibilities change, we reserve the right to affirm, modify or rescind our
fee schedule




Submitted:  7/31/12

